 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of January _,
2020, by and between Cardax, Inc., a Delaware corporation (the “Company”), and
Harbor Gates Capital, LLC, a Wyoming limited liability company (the
“Purchaser”). Certain capitalized terms used in this Agreement are defined in
Section 1.1.

 

WHEREAS, the Company is a public company with its shares of common stock, par
value $0.001 per share (the “Common Stock”) traded on the OTCQB under the symbol
“CDXI”;

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “Securities Act”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement the
Company desires to sell to the Purchaser and the Purchaser desires to purchase a
convertible promissory note (the “Note”) for aggregate consideration of up to
$250,000.00 in the form attached hereto as Exhibit I;

 

WHEREAS, as a material inducement to the Purchaser to purchase the Note and to
enter into this Agreement, the Purchaser has requested the Company enter into
that certain Security Agreement with even date herewith.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser,
intending to be legally bound hereby, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Business Day” means any day except any Saturday, any Sunday, any day that is a
federal legal holiday in the United States, or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Note pursuant to
Section 2.1.

 

“Closing Date” means the date of the Note.

 

“Company Sub” means Cardax Pharma, Inc., a Delaware corporation and a wholly
owned subsidiary of the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

 

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Purchase Price” means the aggregate amount to be paid for the Note, which
amount shall be paid by the Purchaser making a payment to the Company as
provided in this Agreement.

 

“Registration Statement” means the registration statement filed by the Company
with the Securities and Exchange Commission for the public offering of Common
Stock and warrants to purchase Common Stock (registration no. 333-233281).

 

“Securities” means the Note, the Origination Shares, and any shares of Common
Stock issued or issuable to the Purchaser under the Note.

 

“Short Sale” means any securities transaction in which a Person sells a number
of shares or other units of a security that are not owned by such Person at the
time of such sale.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or the OTC Bulletin Board (or
any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Note, and all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transaction contemplated hereunder.

 

ARTICLE II
PURCHASE AND SALE

 

2.1 Closing.

 

(a) On the Closing Date, the Purchaser shall purchase the Note and the Company
shall issue the Note.

 

2.2 Origination Shares.

 

(a) As an investment incentive for the Purchaser to purchase the Note, the
Company shall, on the thirty-first (31st) date following the Closing Date (the
“Origination Share Date”), issue to the Purchaser that number of additional
shares of Common Stock which shall be determined by dividing: (i) the numerator,
which shall be equal to $25,000, and (ii) the denominator of which shall be
equal to the average of the volume weighted average prices of the Company’s
Common Stock during the five (5) Trading Days prior to the Origination Share
Date (the “Origination Shares”). The Purchaser shall provide written notice to
the Company, as soon as reasonably practicable, of the number of Origination
Shares that shall be issued pursuant to this Section 2.3 (the “Notice Date”),
and the Company shall, within five (5) business days of the Notice Date, use its
best efforts to issue and deliver the Origination Shares to the Holder, or its
authorized designee.

 

2

 

 

2.3 Deliveries.

 

(a) On the Closing Date, the Purchaser shall deliver or cause to be delivered to
the Company a wire transfer for the Purchase Price in accordance with the wire
transfer instructions set forth on Schedule A to this Agreement.

 

(b) On the Closing Date, the Company and the Purchaser shall close the purchase
and sale of the Note and the Company shall promptly deliver or cause to be
delivered to the Purchaser evidence of the issuance and delivery of the Note and
the Origination Shares by appropriate instructions to the stock transfer agent
of the Company.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchaser as of the date hereof
and as of the Closing Date (unless such representation is made as of a specific
date therein in which case such representation and warranty shall be accurate as
of such date):

 

(a) Organization and Qualification. Each of the Company and the Company Sub is
an entity duly incorporated, validly existing, and in good standing under the
laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.

 

(b) Capitalization. The capitalization of the Company is properly reflected in
all material respects by the SEC Filings as of the date indicated in such
filings.

 

(c) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities to the Purchaser as
contemplated hereby. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Trading Market applicable to the
Company.

 

(d) SEC Filings. The documents (the “SEC Filings”) that have been filed by the
Company with the SEC do not (as amended and supplemented) contain a material
misstatement of fact or does not omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading, as interpreted by the Exchange Act.

 

(e) Financing Needs. The Company requires immediate financing through the
offering of the securities under this Agreement to acquire additional funds for
certain working capital and general corporate purposes that are due and payable
within 30 days and if not paid would cause a material adverse effect to the
Company, including the payment of payroll and other cash compensation and
insurance. Accordingly, the purpose of the offering under this Agreement is
different than the planned use of proceeds from the public offering described in
the Registration Statement.

 

(f) Board Approval. The board of directors of the Company, by resolutions duly
adopted by unanimous written consent, a copy of which is attached hereto as
Exhibit II, has, as of the date hereof, duly approved this Agreement and the
transactions contemplated hereunder.

 

3

 

 

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein):

 

(a) Organization; Authority.

 

(i) The Purchaser is either an individual or an entity that is duly incorporated
or formed, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company, or similar power and authority to enter
into and to consummate the transaction contemplated by the Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder.

 

(ii) The execution and delivery of the Transaction Documents and performance by
the Purchaser of the transaction contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company, or similar action, as applicable, on the part of the Purchaser.

 

(iii) Each Transaction Document to which it is a party has been duly executed by
the Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally; (b) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies; and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Own Account. The Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling the
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other person to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities laws). The
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business or investment strategy.

 

(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and as of the date hereof it is an “accredited investor” as defined in Rule
501 under the Securities Act; or (ii) a Non U.S. Person within the meaning of
Regulation S under the Securities Act. The information provided by the Purchaser
to the Company in the Certificate of Accredited Investor Status is true and
correct.

 

(d) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) No Short Sales. The Purchaser shall not directly or indirectly, nor shall
any Person acting on behalf of or pursuant to any understanding with the
Purchaser, execute any Short Sales of the securities of the Company while the
Note is outstanding.

 

(f) Disclosure.

 

(i) The Purchaser acknowledges and agrees that the information provided and
available to the Purchaser at the time that this Agreement is executed and
delivered (including, but not limited to the SEC Filings) (the “Execution Date
Information”) may not include all of the material information that would be
provided to a purchaser of securities in an offering of securities that is
registered under the Securities Act and included in a prospectus that is
required to be delivered in accordance with Section 5 of the Securities Act.
Additionally, the Purchaser acknowledges that it will not have the benefits of
the disclosures and the civil remedies that flow from an offering registered
under the Securities Act.

 

4

 

 

(ii) The Purchaser agrees that it has had an opportunity to conduct its due
diligence on the investment and in connection therewith: (a) obtain additional
information concerning investment in the Securities, including without
limitation, information concerning the Company and any other matters relating
directly or indirectly to the purchase of the Securities by the Purchaser; (b)
ask questions of, and receive answers from, the executives of the Company
concerning the terms and conditions of investment in the Securities and to
obtain such additional information as may have been necessary to verify the
accuracy of any information that may have been provided to the Purchaser; and
(c) acknowledges that the only information the Purchaser relied upon is
information or documentation that was provided expressly by the Company to the
Purchaser for such purposes. The Purchaser acknowledges that it has had
information about the Company by reference to the SEC Filings other than the
Registration Statement.

 

(iii) The Purchaser and/or Purchaser’s advisor acknowledges that it has received
and reviewed the SEC Filings, including the summary of risks contained in the
“Risk Factors” sections in such documents and Schedule B and certain matters
regarding the use of proceeds set forth in Section 4.3 and had access to or been
furnished with sufficient facts and information to evaluate an investment in the
Company and a reasonable opportunity to ask questions of and receive answers
from a person or persons acting on behalf of the Company concerning the Company
and all such questions have been answered to the full satisfaction of the
Purchaser. The Purchaser acknowledges that in addition to the risks summarized
in Schedule B, there is a risk that the public offering contemplated by the
Registration Statement will not be consummated, that the Company may abandon the
Registration Statement for any reason, including without limitation, market
conditions or any decision by the lead underwriter described therein, which
decision is in the sole and absolute discretion of such underwriter. The
Purchaser acknowledges it would purchase the securities to be issued by the
Company under this Agreement even if the Company does not complete the public
offering described in the Registration Statement.

 

(g) Solicitation. The Purchaser acknowledges that it did not become interested
in the purchase of securities to be issued by the Company through any general
solicitation or advertisement, including the Registration Statement. The
Purchaser acknowledges that it was not identified or contacted through the
marketing of the public offering under the Registration Statement and the
Purchaser did not independently contact the Company as a result of any
solicitation by any broker dealer, including the lead underwriter specified in
the Registration Statement.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 



5

 

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of any of the Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of the Purchaser, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.

 

(b) Legend on Share Certificates. The Purchaser agrees to the imprinting, so
long as is required by this Section 4.1, of a legend on any of the certificates
representing the Securities in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO SUCH
SECURITIES UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

(c) The legends set forth in Section 4.1(b) shall, to the fullest extent
permitted, be removed (i) while a registration statement covering the resale of
such security is effective under the Securities Act, (ii) following any sale of
the Securities pursuant to Rule 144, (iii) if the Securities are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to the Securities
and without volume or manner-of-sale restrictions, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).

 

(d) The Purchaser agrees that it will sell any Securities only pursuant to
either: (i) the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements; or (ii) an exemption therefrom, and
that if the Securities are sold pursuant to any such effective registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing the Securities set forth in this Section 4.1 is
predicated upon the Company’s reliance upon this understanding.

 

4.2 Non-Public Information. Except with respect to the material terms and
conditions of the transaction contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide the Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto the Purchaser, agent, or counsel shall have entered into a written
agreement with the Company regarding the confidentiality and use of such
information or such Person is otherwise obligated to maintain the
confidentiality of such information and not use such information in violation of
applicable law. The Company understands and confirms that the Purchaser shall be
relying on the foregoing covenant in evaluating and providing any information it
receives in connection with its consideration of purchasing the Securities.

 

4.3 Use of Proceeds. The Company will use the proceeds from this transaction for
its product development, commercialization, and general corporate purposes.

 

6

 

 

4.4 Replacement of Certificates. If any certificate or instrument evidencing the
Securities is mutilated, lost, stolen, or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft, or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities and may be required to provide an
indemnity in favor of the Company.

 

ARTICLE V
MISCELLANEOUS

 

5.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants, and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery, and performance of this Agreement.

 

5.2 Entire Agreement. The Transaction Documents contain the entire understanding
of the parties with respect to the subject matter thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits, and schedules.

 

5.3 Notices. All notices (including any consent required of any party to the
Transaction Documents) given or permitted to be provided pursuant to the
Transaction Documents shall be in writing and shall be mailed by certified mail,
delivered by professional courier or hand, or transmitted via email. The
Purchaser may change the address that notices should be delivered to it by
delivering a notice with the corrected information to the Company. The Company
may change the address that notices should be delivered to it by delivering a
notice with the corrected information to the Purchaser then a party to this
Agreement. In each case, such corrected information to be effective only upon
delivery of such notice. Except as otherwise expressly provided in the
Transaction Documents, each such notice shall be effective on the date three
days after the date of mailing or, if delivered by hand or professional courier,
or transmitted via email with delivery receipt (or acknowledgement or
confirmation which may be by electronic means), on the date of delivery,
provided, however, that notices to the Company will be effective upon receipt.

 

5.4 Amendments; Waivers. No provision of the Transaction Documents may be
waived, modified, supplemented or amended except by means of a written agreement
signed, in the case of an amendment, by the Company and the Purchaser subject to
such waiver, modification, supplement or amendment. No waiver of any default
with respect to any provision, condition or requirement of the Transaction
Documents shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement thereof, nor shall any delay or omission of any party to exercise
any right thereunder in any manner impair the exercise of any such right.

 

5.5 Headings. The headings in the Transaction Documents are for convenience
only, do not constitute a part of the Transaction Documents and shall not be
deemed to limit or affect any of the provisions thereof.

 

5.6 Successors and Assigns. The Transaction Documents shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign the Transaction Documents or any rights or
obligations thereunder without the prior written consent of the Purchaser (other
than by merger). The Purchaser may assign any or all of its rights under this
Agreement to any Person; provided that such assignment is approved by the
Company, which approval shall not be unreasonably withheld, delayed or
conditioned and such transferee agrees in writing to be bound by the provisions
of the Transaction Documents that apply to the “Purchaser” and such transferee
is able and makes the representations and warranties to the Company provided
under Section 3.2.

 

7

 

 

5.7 Third-Party Beneficiaries. The Transaction Documents are intended for the
benefit of the parties thereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision thereof be enforced
by, any other Person.

 

5.8 Governing Law. The Transaction Documents are to be construed in accordance
with and governed by the laws of the State of New York, without giving effect to
the conflict of laws principles thereof.

 

5.9 Attorney Fees. If one or more parties shall commence an action, suit, or
proceeding to enforce any provision of the Transaction Documents, then the
prevailing party or parties in such action, suit, or proceeding shall be
reimbursed by the other party or parties to such action, suit, or proceeding for
the reasonable attorneys’ fees and other costs and expenses incurred by the
prevailing party or parties with the investigation, preparation, and prosecution
of such action, suit, or proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for the applicable statute of
limitations.

 

5.11 Counterparts and Execution. The Transaction Documents may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to each other party, it being understood
that the parties need not sign the same counterpart. In the event that any
signature is delivered by email delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such “.pdf” signature page was an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of any
Transaction Document is held by a court of competent jurisdiction to be invalid,
illegal, void, or unenforceable, the remainder of the terms, provisions,
covenants, and restrictions set forth therein shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated, and the
parties thereto shall use their commercially reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant, or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants, and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void, or unenforceable.

 

5.13 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.14 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.

 

[signature page follows]

 

8

 

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Cardax, inc.

 

By:     Name:  David G. Watumull   Title: President and CEO  




 

Harbor Gates Capital, LLC

 

By:     Name:      Title:    

 

 

 

 

SCHEDULE A

 

Wire Transfer Instructions

 

[provided separately]

 

 

 

 

SCHEDULE B

 

Certain Additional Risk Factors

 

In addition to the risk factors summarized in the Company’s SEC Filings, you
should consider the following:

 

An investment in the Securities involves a high degree of risk. You should
carefully consider the risks summarized in the Company’s SEC Filings, together
with all of the other information provided to you in this Agreement, before
making an investment decision. If any of the following risks actually occur, our
business, financial condition or results of operations could suffer. In that
case, the trading price of our shares of Common Stock could decline, and you may
lose all or part of your investment. You should read the section entitled
“Forward-Looking Statements” included in our SEC Filings for a discussion of
what types of statements are forward-looking statements, as well as the
significance of such statements.

 

The terms of this transaction and the purchase price for the Securities were not
independently valued and may not be indicative of the future price of Common
Stock.

 

Our board of directors determined the terms and conditions of this transaction,
including the purchase price of the Securities. The purchase price of the
Securities was not necessarily determined to be equal to the market price of the
Common Stock on the OTCQB or the fair value of the Company. If you purchase the
Securities, you may not be able to sell any of the Securities at or above the
purchase price. The trading price of the Common Stock will be determined by the
marketplace and will be influenced by many factors outside of the Company’s
control, prevailing interest rates, investor perceptions, securities analyst
research reports and general industry, geopolitical, and economic conditions.
Publicly traded stocks, including stocks of pharmaceutical and nutraceutical
companies, often experience substantial market price volatility. These market
fluctuations might not be related to the operating performance of particular
companies whose shares are traded. Accordingly, we cannot assure you that if you
purchase the Securities you will later be able to sell any of the Securities at
or above the purchase price.

 

The Securities are “Restricted Securities” under the Securities Act and there is
no assurance they will be registered.

 

The Securities will be restricted securities under United States federal and
applicable state securities laws. The Securities will be restricted securities
unless and until the Securities are registered. Restricted securities may not be
transferred, sold or otherwise disposed of in the United States, except as
permitted under United States federal and state securities laws, pursuant to
registration or an exemption therefrom. You should be prepared to hold the
Securities for an indefinite period.

 

The Securities may not be sold unless, at the time of such intended sale, there
is a current registration statement covering the resale of the securities or
there exists an exemption from registration under the Securities Act, and such
securities have been registered, qualified, or deemed to be exempt under
applicable securities or “blue sky” laws in the state of residence of the seller
or in the state where sales are being affected.

 

If there is not an effective registration statement covering the resale of the
Securities, you will be precluded from disposing of such shares unless such
shares may become eligible to be disposed of under the exemptions provided by
Rule 144 under the Securities Act without restriction. If the Securities are not
registered for resale under the Securities Act, or exempt therefrom, and
registered or qualified under applicable securities or “blue sky” laws, or
deemed exempt therefrom, the value of the Securities will be greatly reduced.

 

Insufficient Capital

 

There can be no assurance or guarantee that the Company will raise sufficient
capital, through this transaction or otherwise, to meet the Company’s business
objectives or fund its operations. The audited financial statements of the
Company include a going concern qualification and the Company has significant
liquidity issues, including that described in the SEC Filings. There can be no
assurance that other obligations that are necessary for the Company will not be
incurred or that the budgeted expenditures will not be subject to any material
increase.

 

*****

 



 

 

 

EXHIBIT I

 

Form of Note

 

 

 



 

EXHIBIT II

 

Board Resolutions

 

[provided separately]

 

 

 

 

 

